Citation Nr: 1139598	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-30 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to an increased initial evaluation for atherosclerotic coronary artery disease in excess of 30 percent from July 30, 2004; in excess of 10 percent from June 6, 2006; and in excess of 30 percent from March 20, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to March 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005, August 2006, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).  

The May 2005 rating decision, in pertinent part, denied service connection for a heart condition, a right shoulder condition, a right knee condition, and hypertension.  In August 2006, the RO granted service connection for atherosclerotic coronary artery disease and assigned a 30 percent evaluation from July 30, 2004 and a 10 percent evaluation from June 6, 2006; the RO granted service connection for hypertension and granted a 0 percent (non-compensable) evaluation effective March 23, 2002.  The Veteran filed a timely notice of disagreement with his rating for atherosclerotic coronary artery disease but did not appeal his rating for hypertension.

In a December 2007 rating decision, the RO granted service connection for right knee patellar tendonitis and assigned a 10 percent evaluation effective December 13, 2004.  In July 2010, the RO granted an increased 30 percent evaluation for atherosclerotic coronary artery disease effective March 20, 2009.  The issues remaining on appeal include entitlement to service connection for a right shoulder condition and entitlement to an increased initial evaluation for atherosclerotic coronary artery disease.

The Veteran was scheduled for a September 2011 video conference hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to an increased initial evaluation for atherosclerotic coronary artery disease in excess of 30 percent from July 30, 2004; in excess of 10 percent from June 6, 2006; and in excess of 30 percent from March 20, 2009 is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current right shoulder disability.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In a December 2004 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

A June 2010 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the Board concludes below that the preponderance of the evidence is against the Veteran's claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication that any notice deficiency reasonably affects the outcome of this case.  Thus, the Board finds that any failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).
    
The Veteran's service treatment records, VA and private treatment records, and VA examination reports have been associated with the claims file.  The Board does acknowledge that the Veteran has not been afforded a VA examination which specifically addresses his right shoulder service connection claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board finds that a VA examination is not necessary to address the Veteran's claim for service connection for a right shoulder disability.  As the Board will discuss below, there is no competent evidence of a current right shoulder disability or persistent or recurrent symptoms of such.  Absent such evidence, the Board finds that a VA examination is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Thus, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for a right shoulder disability in December 2004.  His claim must be denied because he has not had a right shoulder disability at or since that time.

In his August 2005 notice of disagreement, the Veteran reported that he was given physical therapy for right knee and right shoulder conditions while at Schofield Barracks in Hawaii.  He reported that he currently experienced aching in the right shoulder.  

Service treatment records show that the Veteran was seen in September 1996 following a motor vehicle accident for cervical spine strain on the right side and acute trapezius strain.  He was subsequently seen for physical therapy for the cervical spine and trapezius.  The Veteran did not identify any continued complaints relating to the right shoulder in a subsequent April 1997 routine physical examination report.  A January 2002 separation examination did not reflect any complaints relating to the right shoulder.  

VA and private treatment records dated from 2004 to 2009 do not reflect any treatment or complaints related to a current right shoulder disability, nor has the Veteran identified any treatment for such.  Two VA examinations noted the Veteran's reports of pain between the shoulders.  During an October 2003 VA general medical examination the Veteran reported pain in the shoulders for about five years.  The Veteran was found to have x-ray findings of degeneration in the spine.  The VA examiner stated that complaints of pain between the shoulders likely represented thoracic degenerative disease.  During a February 2005 general medical examination, the Veteran reported that low back pain started after parachute jumps in service and reported that pain bothered him mostly between the shoulder blades.  The only diagnosis was chronic low back strain.  Thus, after examining the Veteran in connection with multiple complaints including right shoulder pain, the October 2003 VA examiner attributed the Veteran's shoulder pain to thoracic degenerative disease, not a right shoulder disability, and the February 2005 VA examiner diagnosed only chronic low back strain.  The Board notes that the Veteran is in receipt of service connection for lumbar spine degenerative disease with intervertebral disc syndrome.  The diagnoses of thoracic spine degenerative disease is a matter properly addressed as part of this rating, see Proposed Rule Regarding Schedule for Rating Disabilities of the Spine, 57 Fed. 56509, 56512 (Sept. 4, 2002) ("We propose that the general rating formula provide criteria for the cervical and thoracolumbar spinal segments only, excluding a separate set of criteria for the thoracic (or dorsal) segment of the spine.  The thoracic segment of the spine consists of the twelve thoracic vertebrae.  Because the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other"), and in any event is not indicative of a right shoulder disability.  These medical conclusions of a lack of a right shoulder disability were based on physicians' personal examination of the Veteran, their knowledge and skill in analyzing the data, and the conclusions that they reached based on these analyses.  Consequently, these opinions are entitled to substantial probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The medical evidence from shortly before and during the appeal period thus weighs against a finding of a current right shoulder disability.

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has complained of pain between the shoulders and is competent to do so.  He is also competent to state that  he experienced right shoulder pain in service.  The Board finds the Veteran's testimony in this regard credible as well as competent.  However, in order to meet the "current disability" requirement, the Veteran must prove the existence of a disability due to an underlying disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  The question of whether the Veteran's pain is indicative of a right shoulder disability is a medical question that has been answered by the October 2003 and February 2005 VA examiners.  The Board must also consider the Veteran's lay statements attributing his right shoulder pain to a right shoulder disability.  Veterans are competent to testify as to some matters of diagnosis and etiology, and the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, while the Veteran is competent to state that he experiences pain between the shoulder blades or near the right shoulder, the Board finds that the question of whether the right shoulder pain is attributable to a right shoulder disability is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's lay statements attributing his right shoulder pain to a right shoulder disability are therefore not competent.

The above analysis of the medical and lay evidence reflects that the Veteran has not had a right shoulder disability during the appeal period.  The only remaining question is whether the Veteran had persistent or recurrent symptoms of a disability that may be associated with service, warranting a VA examination specifically geared toward his right shoulder.  The Board finds that such a VA examination is not warranted.  While the Veteran has stated he experienced right shoulder pain during the appeal period, the October 2003 and February 2005 VA examination reports indicate that this pain was not a symptom of a right shoulder disability.  Thus, even if there were persistent and recurrent right shoulder pain, such would not constitute persistent and recurrent symptoms of a disability to satisfy the first McLendon factor warranting a new VA examination in addition to the February 2005 VA examination during the appeal period.
 
C.  Conclusion

The above evidence reflects that the Veteran does not have a current right shoulder disability.  Consequently, he has failed to establish an essential element of his service connection claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application, and the claim for entitlement to service connection for a right shoulder disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a right shoulder disability is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran's atherosclerotic coronary artery disease has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005(arteriosclerotic heart disease (coronary artery disease)).  

Under Diagnostic Code 7005, a 10 percent evaluation is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  

A 30 percent evaluation is warranted for cases where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  Id. 

A 60 percent evaluation is in order for cases with more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

Private treatment records show that the Veteran had a stent to the left anterior descending placed in July 2004.  Subsequent treatment reports dated from September 2004 to December 2004 reflect "exercise METs" readings.  Although the RO based the Veteran's initial rating for atherosclerotic coronary artery disease on these findings; a wide range of readings were recorded per day and per week, these readings ranged from 1.8 METs to 9.8 METs, and it is unclear whether these recorded METs readings are responsive to the rating criteria under Diagnostic Code 7005, i.e. whether they represent the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011).  

The Veteran was assigned 30 percent evaluations for atherosclerotic coronary artery disease from July 30, 2004 to June 6, 2006; and from March 20, 2009.  VA authorized examinations were completed in June 2006 and in March 2010.  However, neither examination addressed whether there was left ventricular dysfunction with an ejection fraction of 30 to 50 percent as required for a higher 60 percent evaluation under Diagnostic Code 7005.  The RO based the Veteran's increased evaluation in March 20, 2009 on findings of cardiomegaly.  However, it is not clear whether this finding is indicative of cardiac cardiac hypertrophy or dilatation.  

In light of the foregoing, the Board finds that an updated VA examination is needed for clarification and to adequately address all applicable rating criteria in this case.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA cardiology examination to assess the current severity of his service-connected atherosclerotic coronary artery disease.  The claims folder must be made available to the examiner for review.  The examiner should report and discuss the Veteran's current disability picture in accordance with the rating criteria set forth above.  Specifically, the VA examiner must state:

(a).  Whether the Veteran's heart disease results in dyspnea, fatigue, angina, dizziness, or syncope with a workload of 5 METs but not greater than 7 METs; 

(b).  Whether the Veteran's heart disease results in dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 3 METs but not greater than 5 METs;
  
(c).  Whether there is evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  

(d).  Whether the Veteran has had more than one episode of acute congestive heart failure in the past year; and 

(e).  Whether there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

If possible, the examiner should also state, based on review of the prior medical history, whether, and at what point or points in time, there was left ventricular dysfunction with an ejection fraction of 30 to 50 percent or cardiac hypertrophy or dilatation.  

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the VA examiner should provide an estimation of the level of activity, expressed in METs, that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

2.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


